408 F.2d 884
Joseph Linwood RICHARDS, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 26639.
United States Court of Appeals Fifth Circuit.
March 21, 1969.
Certiorari Denied June 23, 1969.

See 89 S.Ct. 2148.
Albert Datz, Jacksonville, Fla., for defendant-appellant.
Edward F. Boardman, U. S. Atty., Allan P. Clark, Asst. U. S. Atty., Jacksonville, Fla., for plaintiff-appellee.
Before PHILLIPS,* BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
Richards was tried and convicted on two counts of an indictment, each of which charged him with perjury in violation of 18 U.S.C.A. § 1621.


2
On March 15, 1963, he was sentenced to imprisonment for a term of five years on each count, to run consecutively.


3
The false statements were made by Richards while testifying before a grand jury. Only one oath was administered, but the material matter with respect to which the false statement charged in Count One was made and the material matter with respect to which the false statement charged in Count Two was made were wholly distinct, separate from, and unrelated to each other. Likewise, the two false statements were separate, distinct, and unrelated.


4
This is an appeal from an order of the sentencing court denying a motion filed by Richards to appoint counsel to represent him, and to correct the sentences on the ground that they were excessive, in that only one perjury had been committed.1


5
Although the false statements were made at the same hearing and after only one oath had been administered, we hold that two perjuries were committed. That, because the material matter and statement with respect thereto, charged in Count One, were wholly separate and distinct from and unrelated to the material matter and statement made with respect thereto, charged in Count Two.2


6
Affirmed.



Notes:


*
 Of the Tenth Circuit sitting by designation


1
 On March 14, 1967, Richards filed a motion for the appointment of an attorney and for the correction of the sentences on the same ground set up in the motion now before this court. The March 14 motion was denied and on appeal this court affirmed the order of denial. See Joseph Linwood Richards v. United States, Misc. No. 751, 5 Cir., May 31, 1967


2
 See Seymour v. United States, 8 Cir., 77 F.2d 577, 581; United States v. Coen, D.C.W.D.La., 72 F.Supp. 10, 12